—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered June 22, 1998, convicting defendant, after a jury *196trial, of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis on which to disturb the jury’s credibility determinations. The credible evidence clearly established defendant’s accessorial liability. Immediately after an undercover sale was completed in defendant’s absence, defendant received the prerecorded buy money from the seller without any exchange of words, counted it, and remained with the seller whereupon another person arrived and dropped a quantity of drugs into the seller’s lap. As the police closed in, defendant fled, resisted arrest, and made several remarks clearly evincing a consciousness of guilt. The totality of the evidence warranted the conclusion that defendant was a participant in the drug-selling operation (see, People v Hill, 198 AD2d 100; People v Williams, 172 AD2d 448, affd 79 NY2d 803).
We have considered and rejected defendant’s remaining claims. Concur — Sullivan, P. J., Williams, Mazzarelli, Wallach and Rubin, JJ.